Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 1 of 8 Page ID #:1



 1   WAJDA LAW GROUP, APC
 2   Nicholas M. Wajda (State Bar No. 259178)
     6167 Bristol Parkway
 3   Suite 200
 4   Culver City, California 90230
     Telephone: 310-997-0471
 5   Facsimile: 866-286-8433
 6   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 7

 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     ANGELA M. CASTELLON,                Case No. 5:20-cv-01106
12
                    Plaintiff,           COMPLAINT FOR DAMAGES
13
           v.                            1. VIOLATION OF THE FAIR DEBT
14                                       COLLECTION PRACTICES ACT, 15
                                         U.S.C. §1692 ET SEQ.
15   I.Q. DATA INTERNATIONAL,
     INC.,                               2. VIOLATION OF THE ROSENTHAL
16                                       FAIR DEBT COLLECTION
                    Defendant.           PRACTICES ACT, CAL. CIV. CODE
17                                       §1788 ET SEQ.
18                                       DEMAND FOR JURY TRIAL
19

20                                  COMPLAINT
21        NOW comes ANGELA M. CASTELLON (“Plaintiff”), by and through her
22
     attorneys, WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct
23

24   of I.Q. DATA INTERNATIONAL, INC. (“Defendant”) as follows:
25                               NATURE OF THE ACTION
26     1. Plaintiff brings this action against Defendant pursuant to the Fair Debt
27
     Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the
28
                                            1
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 2 of 8 Page ID #:2



 1   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) under Cal. Civ. Code
 2
     §1788, for Defendant’s unlawful conduct.
 3

 4                                 JURISDICTION AND VENUE

 5      2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business in the Central District of California, and a substantial portion of
13   the events or omissions giving rise to the claims occurred within the Central District
14
     of California.
15

16                                           PARTIES
17      4. Plaintiff is a consumer over the age of 18 residing in Riverside County,
18
     California, which is located within the Central District of California.
19

20      5. Defendant provides third party debt collection services. Defendant’s principal
21
     place of business is located at 21222 30th Drive, Suite 120, Bothell, Washington
22
     98028. Defendant regularly collects upon consumers located within the State of
23

24   California.
25
        6. Defendant acted through its agents, employees, officers, members, directors,
26
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
27

28   and insurers at all times relevant to the instant action.
                                                  2
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 3 of 8 Page ID #:3



 1                             FACTS SUPPORTING CAUSES OF ACTION
 2
        7. The instant action stems from Defendant’s attempts to collect upon a
 3

 4   defaulted real estate lease (“subject debt”) that Plaintiff purportedly owes to Rancho

 5   Belago Apartment Homes (“Rancho”). Plaintiff incurred the subject debt for personal
 6
     and household purposes.
 7

 8      8. Upon information and belief, after the subject debt was purportedly in default,
 9   the subject debt was assigned to Defendant for collection purposes.
10
        9. Around April 2020, Defendant began its collection campaign by telephonically
11

12   contacting Plaintiff.
13      10. Upon speaking with Defendant, Plaintiff was informed of its status as a debt
14
     collector and of Defendant’s intent to collect upon the subject debt.
15

16      11. Defendant was seeking to collect from Plaintiff an outstanding amount of
17   around $4,059.12 for the subject debt.
18
        12. Plaintiff explained to Defendant that she lacked the financial resources to make
19

20   a payment.
21
        13. In response, Defendant mocked and berated Plaintiff for how she manages her
22
     finances and for lacking the means to make a payment.
23

24      14. Defendant also subjected Plaintiff to a series of intrusive questions regarding
25
     her personal life and expenditures.
26
        15. Defendant even instructed Plaintiff to obtain a personal loan so she could make
27

28   a payment towards the subject debt.
                                                3
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 4 of 8 Page ID #:4



 1      16. Plaintiff was taken aback by Defendant’s unprofessional conduct and
 2
     harassing collection campaign.
 3

 4      17. Frustrated and confused over Defendant’s conduct, Plaintiff spoke with Wajda

 5   regarding her rights, resulting in expenses.
 6
        18. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
 7

 8      19. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
 9   including but not limited to, invasion of privacy, aggravation, and emotional distress.
10
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
11

12      20. Plaintiff repeats and realleges paragraphs 1 through 19 as though full set forth
13   herein.
14
        21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
15

16      22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
17   because it regularly use the mail and/or the telephone to collect, or attempt to collect,
18
     delinquent consumer accounts.
19

20      23. Defendant identifies itself as a debt collector, and is engaged in the business
21
     of collecting or attempting to collect, directly or indirectly, defaulted debts owed or
22
     due or asserted to be owed or due to others.
23

24      24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
25
     of a transaction due or asserted to be owed or due to another for personal, family, or
26
     household purposes.
27

28         a. Violations of FDCPA §1692d
                                                 4
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 5 of 8 Page ID #:5



 1      25. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
 2
     engaging “in any conduct the natural consequence of which is to harass, oppress, or
 3

 4   abuse any person in connection with the collection of a debt.” §1692d(2) forbids

 5   “[t]the use of obscene language or language the natural consequence of which is to
 6
     abuse the hearer or reader.”
 7

 8      26. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt
 9   collection methods to collect upon the subject debt. The harassing nature of
10
     Defendant’s collection campaign is highlighted by its unprofessional conduct of
11

12   berating and mocking Plaintiff during its collection campaign. Any reasonable fact
13   will conclude that Defendant’s actions were harassing and abusive as Defendant
14
     ridiculed and needlessly embarrassed Plaintiff when it attempted to collect upon the
15

16   subject debt.
17          a. Violations of FDCPA § 1692e
18
        27. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
19

20   using “any false, deceptive, or misleading representation or means in connection with
21
     the collection of any debt.”
22
        28. In addition, this section enumerates specific violations, such as:
23

24            “The use of any false representation or deceptive means to collect
              or attempt to collect any debt or to obtain information concerning
25
              a consumer.” 15 U.S.C. §1692e(10).
26
        29. Defendant further violated §1692e and e(10) when it used deceptive means to
27

28   collect and/or attempt to collect the subject debt. Defendant implicitly represented
                                                 5
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 6 of 8 Page ID #:6



 1   that it could harass and oppress Plaintiff when it mocked and berated her. This type
 2
     of behavior is explicitly prohibited by the FDCPA. Defendant’s actions only served
 3

 4   to worry and confuse Plaintiff.

 5          b. Violations of FDCPA § 1692f
 6
        30. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
 7

 8   using “unfair or unconscionable means to collect or attempt to collect any debt.”
 9      31. Defendant violated §1692f by employing unfair means to collect upon subject
10
     debt from Plaintiff. Specifically, it was unfair for Defendant to ridicule Plaintiff
11

12   during its debt collection campaign as this act was designed to place undue pressure
13   on Plaintiff to make a payment.
14
        32. As pled in paragraphs 17 through 19, Plaintiff has been harmed and suffered
15

16   damages as a result of Defendant’s illegal actions.
17      WHEREFORE, Plaintiff, ANGELA M. CASTELLON, respectfully requests that
18
     this Honorable Court enter judgment in her favor as follows:
19

20      a. Declaring that the practices complained of herein are unlawful and violate
           the aforementioned bodies of law;
21

22      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
           U.S.C. §1692k(a)(2)(A);
23

24      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
           provided under 15 U.S.C. §1692k(a)(1);
25

26      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
           U.S.C. §1692k(a)(3);
27

28
                                                6
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 7 of 8 Page ID #:7



 1      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
 2         subject debt; and

 3      f. Awarding any other relief as this Honorable Court deems just and
 4         appropriate.

 5
               COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
 6                                   PRACTICES ACT
 7
        33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth
 8
     herein.
 9

10      34. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
11
        35. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
12
     § 1788.2(d) and (f).
13

14      36. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
15
               a. Violations of RFDCPA § 1788.17
16

17
        37. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that

18   “Notwithstanding any other provision of this title, every debt collector collecting or
19
     attempting to collect a consumer debt shall comply with the provisions of Section
20

21   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k

22   of, Title 15 of the United States Code.”
23
        38. As outlined above, through their conduct in attempting to collect upon the
24

25   subject consumer debt, Defendant violated 1788.17; and 15 U.S.C. §§1692e and f of

26   the FDCPA. Defendant engaged in deceptive and noncompliant conduct in its
27
     attempts to collect a debt from Plaintiff, in violation of the RFDCPA.
28
                                                 7
Case 5:20-cv-01106-JGB-KK Document 1 Filed 05/29/20 Page 8 of 8 Page ID #:8



 1      39. Defendant willfully and knowingly violated the RFDCPA through its unlawful
 2
     collection efforts. Defendant’s willful and knowing violations of the RFDCPA
 3

 4   should trigger this Honorable Court’s ability to award Plaintiff statutory damages of

 5   up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
 6
        WHEREFORE, Plaintiff, ANGELA M. CASTELLON, respectfully requests that
 7

 8   this Honorable Court enter judgment in her favor as follows:
 9      a. Declare that the practices complained of herein are unlawful and violate the
10         aforementioned statute;
11      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
12
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
13         § 1788.30(b);
14
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
15         Civ. Code § 1788.30(c);
16
        e. Enjoining Defendant from further contacting Plaintiff; and
17

18      f. Award any other relief as the Honorable Court deems just and proper.
19
        Dated: May 29, 2020                Respectfully submitted,
20

21                                         Nicholas M. Wajda
                                           WAJDA LAW GROUP, APC
22                                         6167 Bristol Parkway
23                                         Suite 200
                                           Culver City, California 90230
24                                         Telephone: 310-997-0471
25                                         Facsimile: 866-286-8433
                                           E-mail: nick@wajdalawgroup.com
26

27

28
                                               8
